Exhibit 10.44

WILLIAM LYON HOMES

2006 SENIOR EXECUTIVE BONUS PLAN

 

BONUS PLAN
PARTICIPANT   % DEFERRED   DEFERRAL
CRITERIA   PAYMENT CRITERIA   DESCRIPTION   PAY DATE

CEO AND COO

  25%   75% paid Year 1 25% paid Year 2 forfeited if terminated – except
retirement, disability or death   3% of Company’s pre-tax, pre-bonus income each
 

Based on:

 

•     Management Level

 

•     Position Impact w/ WLS

 

•     Competitive Pay Levels

 

•     Short-Term Compensation Target for the Position

 

•     Current Salary

 

•     Individual Performance

  After year-end Audit

EVP

  25%   75% paid Year 1 25% paid Year 2 forfeited if terminated – except
retirement, disability or death   3% of the Northern California Region’s
pre-tax, pre-bonus income after corporate allocation and  3/4 of 1% of the
Company’s pre-tax, pre-bonus income (excluding the Northern California Region)  

Based on:

 

•     Management Level

 

•     Position Impact w/ WLS

 

•     Competitive Pay Levels

 

•     Short-Term Compensation Target for the Position

 

•     Current Salary

 

•     Individual Performance

  After year-end Audit

CFO

  25%   75% paid Year 1 25% paid Year 2 forfeited if terminated – except
retirement, disability or death   0.5% of the Company’s pre-tax, pre-bonus
income  

Based on:

 

•     Management Level

 

•     Position Impact w/ WLS

 

•     Competitive Pay Levels

 

•     Short-Term Compensation Target for the Position

 

•     Current Salary

 

•     Individual Performance

  After year-end Audit

REGION

PRESIDENTS

  25%   75% paid Year 1 25% paid Year 2 forfeited if terminated – except
retirement, disability or death  

3% of Region’s pre-tax, pre-bonus Income after Corporate allocation

 

minimum payment equal to 100% of annual salary

 

Based on:

 

•     Management Level

 

•     Position Impact w/ WLS

 

•     Competitive Pay Levels

 

•     Short-Term Compensation Target for the Position

 

•     Current Salary

 

•     Individual Performance

  After year-end Audit

Note:

 

  •  

Plan requires the employee to be actively employed on the date bonus checks are
distributed to qualify for payment except in event of death, disability or
retirement.

 

  •  

Awards to be administered (including no discretion to increase) in order to
comply with Section 162(m), if applicable.

 

  •  

The Compensation Committee retains the discretion to increase the bonus of a
participant in the event of an extraordinary performance, or decrease it in the
case of a substandard performance, and may make this determination on the basis
of objective or subjective criteria, including, but not limited to, the pay
levels of executives at other major homebuilders.